DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I  in the reply filed on 11/09/2020 is acknowledged.
Claim 2-5, 10-11, 18-29, 22 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.

Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9 recites the limitation, “the PCB surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 5-9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “the power management module" in line 4.  It is not clear whether “the power management module" is referring back to “a power management arrangement” or a different element. For the purpose of examination, examiner has considered that “the power management module” as “the management arrangement”.
Claim 17 recites the limitation, “…extending in a second, different direction" in line 4.  There is not any recitation of “first direction” in the claim or the preceding claim(s) onto which it depends. It is not clear, what is meant by, “different direction” in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-13 and 23-24  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takizawa et al. (US 2014/0153196; “Taki” hereinafter).

Regarding claim 13, Taki (figs. 1-2) discloses wherein the first contact and the second contact are positioned in the interface surface (the contact surfaces of the terminals 5 of the inductor 3 are disposed in the interface surface between the mold member 4 and the circuit board 2, fig. 2).  
Regarding claim 23, Taki (figs. 1-2) discloses a self-shielded reactive circuit element assembly (“In order to meet a demand for a self-shield structure of a module, the surface of the mold member 4 can be coated with a conductive film 12”, Par. [0045]), comprising: a reactive circuit element (3; “the chip component 3 having the two-terminal structure includes a passive component such as a chip resistor, an inductor”, 
Regarding claim 24, Taki (figs. 1-2) discloses wherein the reactive circuit element (3) comprises a coil (“the chip component 3 having the two-terminal structure includes a passive component such as … an inductor”, Par. [0049]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 6-8 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al.  (US 10,049,961; “Qi” hereinafter) in view of Yoshida et al. (US 20130063902; “Yoshida” hereinafter) and in further view of Yazar et al. (US 20150194387; “Yazar” hereinafter).
Regarding claim 1, Qi (figs. 1c-1e) discloses a circuit assembly, comprising: a printed circuit board (112; “the second substrate 112 may comprise a low routing density PCB”, Col. 4: lines 46-62); a circuit module (101) positioned on and operably coupled to the PCB (112) (“The first substrate 102 may be attached/physically and electrically coupled to the second substrate 112 by conductive interconnect structures 116”, Col. 4: lines 32-45), circuit module comprising: a substrate (102); a circuit chip (104; “the die 104 comprises a system on a chip”, Col. 3: lines 30-47) positioned on, under or inside the substrate (102) (chip 104 is disposed on the substrate 102, fig. 1c), and electrically coupled to the substrate (102) (“the device/die 104 may be electrically and physically coupled with the first substrate/board 102 by solder balls/conductive structures”, Col. 3: lines30-48); and a shield can (108) positioned over the substrate and providing electromagnetic shielding for the circuit module (101); a circuit component (component 106’; “one component 106 may comprise such components as a die-side capacitor, an inductor” , Col. 3: lines 49-67) positioned on and electrically coupled to the PCB (112), wherein the circuit component (106’) is positioned adjacent to the circuit module (101) (fig. 1c).  

Yoshida (figs. 1-4) teaches a circuit assembly comprising a power management module (“the power supply control circuit module 1 preferably includes three DC-DC converter circuits”, Par. [0036])) that includes a power management chip (a power supply control IC 10) positioned on a substrate (900).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit assembly of Qi to include a power management module with a as taught by Yoshida because such modification help to generate power supply.
Yazar (figs. 1-3) teaches a self-shielded component (100) disposed on a circuit board (102).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit assembly of Qi in view of Yoshida to have incorporate a self-shielded component as taught by Yazar because such modification enables the self-shielded component to be mounted to a circuit 
board without requiring a shield can (Par. [0004]).
	Regarding claim 6, Qi in view of Yoshida and Yazar discloses the assembly further comprising a first routing layer extending in the PCB and making electrical contact to the self-shielded coil at a first contact end, and making electrical contact to the substrate of the power management arrangement at a second opposing contact end (Col. 4: lines 32-62, Qi).  

Regarding claim 8, Qi in view of Yoshida and Yazar discloses the assembly further comprising a second routing layer (203, Yazar, fig. 2) extending in the PCB (102) and making electrical contact to a shield portion of the self- shielded coil, wherein the second routing layer is associated with a ground potential to ground the shield portion of the self-shielded coil (Yazar, Par. [0021]-[0022], fig. 2).  
Regarding claim 20, Qi (figs. 1c-1e) discloses a circuit assembly, comprising: a printed circuit board (PCB) (112; “the second substrate 112 may comprise a low routing density PCB”, Col. 4: lines 46-62); a circuit module (101) positioned on and electrically coupled to the PCB (“The first substrate 102 may be attached/physically and electrically coupled to the second substrate 112 by conductive interconnect structures 116”, Col. 4: lines 32-45, fig. 1c), the circuit module comprising: a substrate (102); a circuit chip (104) positioned on, under or inside the substrate (104 is disposed on the substrate 102, fig. 1c), and electrically coupled to the substrate (“the device/die 104 may be electrically and physically coupled with the first substrate/board 102 by solder balls/conductive structures”, Col. 3: lines30-48); and a shield can (108) positioned over the substrate and providing electromagnetic shielding for the circuit module (101) (fig. 1c); a reactive circuit element (component 106’; “one component 106 may comprise such components 
Qi does not explicitly disclose a circuit module being a power management arrangement and the circuit chip being a power management circuit chip; and a circuit component being a self-shield reactive element.
Yoshida (figs. 1-4) teaches a circuit assembly comprising a power management module (“the power supply control circuit module 1 preferably includes three DC-DC converter circuits”, Par. [0036])) that includes a power management chip (a power supply control IC 10) positioned on a substrate (900).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit assembly of Qi to include a power management module with a as taught by Yoshida because such modification help to generate power supply.
Yazar (figs. 1-3) teaches a self-shielded component (100) disposed on a circuit board (102).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit assembly of Qi in view of Yoshida to have incorporate a self-shielded component as taught by Yazar because such modification enables the self-shielded component to be mounted to a circuit 
board without requiring a shield can (Par. [0004]).
.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi in view of Yoshida and Yazar, as applied to claim 8 and in further view of Morris et al. (US 20120044653; “Morris” hereinafter).
	Regarding claim 9, Qi in view of Yoshida and Yazar discloses the circuit assembly as claimed in claim 8.
Qi in view of Yoshida and Yazar does not explicitly disclose wherein the second routing layer of the PCB forms a ground or potential barrier between the PCB surface and the first routing layer.  
Morris (Fig. 4D) teaches a second routing layer (32A or 32B) of the PCB forms a ground or potential barrier between the PCB surface  (upper surface of the board 12) and a first routing layer (routing layer formed by the pads 31, fig. 4D; and also “Some exemplary embodiments may further include signal traces on the bottom 19 of the substrate 12”, Par. [0026]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit assembly of Qi in view of Yoshida and Yazar to have the second routing layer in between the PCB surface and the first signal routing layer as taught by Morris because such modification would increases routing density of the PCB and help in interconnecting the circuit components.

14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taki in view of Hijioka et al. (US 20110235302; “Hiji” hereinafter).
Regarding claim 14, Taki discloses the assembly as claimed in claim 12.
Taki does not explicitly disclose wherein the protective layer comprises a first conductive layer having one or more slits configured to reduce eddy currents in the first conductive layer.  
Hiji (figs. 1- 6) teaches a protective layer  (13 and 14) comprises a first conductive layer (13) having one or more slits (19) configured to reduce eddy currents in the first conductive layer (Par. [0060]- [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the assembly of Taki to incorporate one or more slits in the protective layer as taught by Hiji because such modification suppress eddy current flow generated in the shielded protective layer and prevents poor performance by the coil/inductor (Par. [0061]) 
Regarding claim 15, Taki in view of Hiji discloses the assembly as claimed in claim 14.
Hiji further teaches wherein the protective layer comprises a second conductive layer (14) and an insulative layer (4) disposed between the first and second conductive layers (13 and 14), wherein the second conductive layer comprises one or more slits that differ from the one or more slits in the first conductive layer (slits 19 in the first conductive layer 13 and the second conductive layers 14 are of different widths and size because of which when 13 and 14 are overlapped, the slits 19 on the first and the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the assembly of Taki in view of Hiji to incorporate a second conductive layer having slit(s) that differ from the slit in the first conductive layer as taught by Hiji because such modification provides better shielding.
Regarding claim 16, Taki in view of Hiji discloses wherein the one or more slits comprise a plurality of elongate, parallel slits extending in a first direction (at least a portion of the slits 19 in the conductive layer 13 are elongated and parallel and extended along one of the diagonal direction of the conductive layer 13, Hiji, fig. 3).  
Regarding claim 17, Taki in view of Hiji discloses wherein the protective layer comprises a second conductive layer (14) and an insulative layer (4) between the first and second conductive layers (13 and 14), wherein the second conductive layer comprises a plurality of elongate, parallel slits extending in a second, different direction (at least a portion of the slits 19 in the conductive layer 14 are elongated and parallel and extended along diagonal direction of the conductive layer 14, figs. 4).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 8:30 am-5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAGAR SHRESTHA/Examiner, Art Unit 2841